                Case 6:19-cv-00363 Document 1 Filed 06/11/19 Page 1 of 31



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 SLINGSHOT PRINTING LLC,

                        Plaintiff,
                                                    C.A. No. 6:19-cv-00363
           v.
                                                    Jury Trial Demanded
 HP INC.,

                        Defendant.



                                        COMPLAINT

       Plaintiff Slingshot Printing LLC (“Slingshot” or “Plaintiff”), files this complaint

for patent infringement against Defendant HP Inc. (“HP” or “Defendant”), under 35

U.S.C. § 271 et. seq., as a result of HP’s unauthorized use of Slingshot’s patents, and

alleges as follows:

                                       THE PARTIES

       1.        Slingshot is a limited liability company organized and existing under the

laws of Delaware, with its principal place of business at 8455 Colesville Road, Suite 830,

Silver Spring, MD 20910.

       2.        On information and belief, HP is a Delaware corporation with a principal

place of business at 1501 Page Mill Road, Palo Alto, CA 94304.

       3.        On information and belief, HP formally registered to do business in the

state of Texas under Texas SOS file Number 0012093906 in May 1998, and, since at least




22914744
            Case 6:19-cv-00363 Document 1 Filed 06/11/19 Page 2 of 31



as early as 2016, HP has had an established place of business in this judicial district with

a physical office at 3800 Quick Hill Rd #100, Austin, TX 78728.

                               JURISDICTION AND VENUE

       4.       This is a civil action for infringement of United States Patent Nos.:

6,137,502; 6,213,587; 7,014,299; and 7,244,015 (collectively, the “patents-in-suit” or

“asserted patents”). True and correct copies of the patents are attached as Exhibits 1-4,

respectively.

       5.       This action arises under the patent laws of the United States, 35 U.S.C. §

100 et seq., generally, and 35 U.S.C. §§ 271(a), specifically.

       6.       This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1331 and 28 U.S.C. § 1338.

       7.       HP is subject to this Court’s specific and general personal jurisdiction, in

accordance with due process and/or the Texas Long Arm Statute because, in part, HP

“[r]ecruits Texas residents, directly or through an intermediary located in this state, for

employment inside or outside this state.” See Tex. Civ. Prac. & Rem. Code § 17.042.

       8.       Additionally, this Court has specific personal jurisdiction over HP because

it committed and continues to commit acts of infringement in this judicial district in

violation of 35 U.S.C. § 271(a). In particular, HP has made, used, offered to sell, and sold

products and systems in this judicial district, including infringing thermal inkjet

printers and thermal inkjet print cartridges.

       9.       In addition, and on information and belief, HP is subject to the Court’s

general jurisdiction because it regularly conducts and solicits business, or otherwise

                                                2
22914744
             Case 6:19-cv-00363 Document 1 Filed 06/11/19 Page 3 of 31



engages in other persistent courses of conduct in this district, and/or derives

substantial revenue from the sale and distribution of goods and services provided to

individuals and businesses in this district.

       10.    In sum, this Court has specific and general personal jurisdiction over HP

because, inter alia, HP, on information and belief: (1) has substantial, continuous, and

systematic contacts with this State and this judicial district; (2) owns, manages, and

operates facilities in this State and this judicial district; (3) enjoys substantial income

from sales in this State and this judicial district; (4) employs Texas residents in this State

and this judicial district, and (5) markets products in this State and judicial district.

       11.    Venue is proper pursuant to 28 U.S.C. §§ 1391 and 1400, at least because

HP, either directly or through its agents, has committed acts of infringement in this

district, and has a regular and established place of business in this district.

       12.    On information and belief, HP maintains a significant physical presence in

this district that is an established place of business of Defendant. Specifically, HP has a

large corporate office at 3800 Quick Hill Rd #100, Austin, TX 78728 (“Austin Office”),

which is within this judicial district. Affixed to the exterior of the Austin Office is large

and clear signage that reads “HP” as seen in the image below:




                                               3
22914744
             Case 6:19-cv-00363 Document 1 Filed 06/11/19 Page 4 of 31




Source: Google Streetview of 3800 Quick Hill Road (attached as Exhibit 5)
(https://www.google.com/maps/@30.4700385,-97.6860037,3a,75y,339.27h,89.01
t/data= !3m7!1e1!3m5!1s1Y6-J_EubV2V98_XmOH_NA!2e0!6s%2F%2Fgeo1.ggpht.com
%2Fcbk %3Fpanoid%3D1Y6-
J_EubV2V98_XmOH_NA%26output%3Dthumbnail%26cb_clien
t%3Dmaps_sv.tactile.gps%26thumb%3D2%26w%3D203%26h%3D100%26yaw%3D137.1
953%26pitch%3D0%26thumbfov%3D100!7i16384!8i8192).

       13.    On information and belief, HP uses the Austin Office as a regular and

established place of business because this location is where numerous important

employees work, including, but not limited to a Director of IT, a Director of

Governmental Affairs, software and hardware engineers, and other engineers.

       14.    Additionally, HP’s website lists fifty-one H-1B labor condition

applications for persons employed in Austin, Texas. See Exhibit 6

(http://www.hp.com/hpinfo/). Thus, the workers in Austin are highly specialized and

important to the regular operation of HP because workers holding an H-1B visa are

employed in a specialty occupation that requires a “theoretical and practical application




                                            4
22914744
             Case 6:19-cv-00363 Document 1 Filed 06/11/19 Page 5 of 31



of a body of highly specialized knowledge . . . and attainment of a bachelor’s or higher

degree in the specific specialty. . . . “ See generally 8 U.S.C. § 1184.

       15.     Moreover, HP lists several positions on its website for careers in Austin,

Texas, including the exemplary one seen in the screenshot below:




See Exhibit 7 (https://h30631.www3.hp.com/job/bengaluru/cyber-security-
engineer/3544/8853709).

       16.     On information and belief, HP owns real estate in the Austin, Texas region

including properties at 7501 N. Capital of Texas Highway, TX 78731; 3301 Hibbets Rd,

Austin, TX 78721; 14231 Tandem Blvd, Austin, TX 78728; and 14219 Tandem Blvd,

Austin, TX 78728.

       17.     Additionally, HP operates the HP Partners First Program. See generally,

Exhibit 8 (HP Partners First Program Brochure). The program is a partnership

agreement between HP and retailers throughout the area that “is focused on being first

in sales, speed and solutions, offering a comprehensive framework that encompasses a

broad range of partner motions.” A portion of the program is detailed in the

infographic below:




                                                5
22914744
             Case 6:19-cv-00363 Document 1 Filed 06/11/19 Page 6 of 31




Exhibit 8 at page 10.

       18.    The HP Partners First Program includes three tiers of partnership: Silver,

Gold, and Platinum. At every level, the partners are required to enter into a formal

Partner agreement with HP, and provide Sales Certified Printing, Computing and

Supplies. Id. at 11. Additionally, HP provides market development funds to Platinum

members. Id. at 15.

       19.    Moreover, “HP places great value in partnership with reseller partners

contributing significantly towards HP’s business revenue. Visibility of partner’s

business are critical component towards fine-tuning of collaborative sales effort.” Id at

44.

       20.    Through this HP Partners First Program, HP has hundreds of partners

physically located throughout this district, including but not limited to contracted HP

partners in Waco, Austin, and San Antonio. Indeed, the HP website provides

consumers with the ability to search for resellers based on cities or zip codes in this




                                             6
22914744
           Case 6:19-cv-00363 Document 1 Filed 06/11/19 Page 7 of 31



district. Conducting a simple search on HP’s website of Waco, Austin, and San Antonio

yields the results seen in the screenshots on the following pages:




                                         Austin, Texas




                                          Waco, Texas



                                            7
22914744
             Case 6:19-cv-00363 Document 1 Filed 06/11/19 Page 8 of 31




                                    San Antonio, Texas

       21.    A search of the Austin, Texas area in this portal yields at least fifty-nine

partners participating in the HP Partners First Program. Fifteen of those partners are

platinum partners. All of the platinum partners offer HP Computing, Printing, Services,

and Supplies to consumers in the Austin area.

       22.    By way of example, ImageNet Consulting is listed as a Platinum Partner

selling printing services, as seen in the screenshot below:




                                             8
22914744
             Case 6:19-cv-00363 Document 1 Filed 06/11/19 Page 9 of 31



According to ImageNet Consulting’s website, the company offers several printers for

sale including the HP PageWide Pro MFP P57750 and HP PageWide Managed

E55650dn. Both of which are infringing inkjet printers. See Exhibit 9

(http://www.imagenetconsulting.com/products/copiers-printers-

scanners/workteam-printers/).

       23.    Likewise, a targeted search of the Waco, Texas area yields at least seven

partners participating in the HP Partners First Program. All of those partners are Silver

partners of the HP Partners First Program, and at least one of those silver members

offers HP Computing, Printing, and Supplies to consumers in the Waco area. By way of

further example, Texexpro LLC is listed as a Silver Partner Selling printing services, as

seen in the screenshot below:




According to Texexpro LLC’S website, the company offers several printers for sale

including the HP OfficeJet 4650, an infringing inkjet printer. See Exhibit 10

(https://www.texexpro.com/copy-of-products).

       24.    Additionally, a targeted search of the San Antonio, Texas area yields at

least fifty-five partners participating in the HP Partners First Program. Seventeen of



                                             9
22914744
             Case 6:19-cv-00363 Document 1 Filed 06/11/19 Page 10 of 31



those partners are platinum partners. All of the platinum partners offer HP Computing,

Printing, Services, and Supplies to consumers in the San Antonio area.

       25.     By way of example, ARC Document Solutions LLC is listed as a Platinum

Partner Selling printing services as seen in the screenshot below:




According to ARC Document Solutions LLC’s website, the company offers several

printers for sale including the HP PageWide Enterprise Color 556dn Color Printer, HP

PageWide Pro 750dw Color Printer, and the HP PageWide Pro 452dw Color Printer, all

of which are infringing inject printers. See Exhibit 11

(http://shop.arcsupplies.com/store/c-527-ink-printers.aspx).

       26.     Moreover, consumers in this district are able to purchase infringing

thermal inkjet printers and cartridges directly from HP through its online website at

https://store.hp.com/us/en. HP, directly and/or through its agents, advertises in this

district, and through its website and other websites, offers to sell, sells and/or

distributes its products in this district, and/or has induced the sale and use of its

products in this district.




                                             10
22914744
             Case 6:19-cv-00363 Document 1 Filed 06/11/19 Page 11 of 31



       27.     Accordingly, upon information and belief, HP, either directly or through

its agents, distributes, markets, delivers and sells, among other products, infringing

inkjet printers and inkjet cartridges within this judicial district through the HP Partners

First Program; through many stores in Waco, Austin, and San Antonio and the

surrounding area, such as Best Buy, S.P. Richards Co., Staples Inc., and Frys Electronics;

and directly to consumers through its online store front at https://store.hp.com/us/en.

       28.     On information and belief, HP, through at least its website and its

partners, has substantial sales of products, including infringing inkjet printers and

cartridges, in this district, and an established and substantial business presence in this

district. On information and belief, HP sells its products, including infringing inkjet

printers and cartridges, online through the Internet for delivery in this district, and

through stores located in this district.

       29.     On information and belief, HP derives substantial revenue from the sale of

infringing inkjet printers and inkjet cartridges distributed to, and within this district.

       30.     On information and belief, HP has previously litigated at least one patent

infringement case before this court without contesting jurisdiction and venue in Iron

Oak Technologies, LLC v. HP Inc., Case No. 17-cv-1068, W.D. Texas.

                                 THE PATENTS-IN-SUIT

                                Lexmark International, Inc.

       31.     The patents-in-suit arise from Lexmark International, Inc.’s (“Lexmark”)

many years of researching, designing and developing innovative and proprietary inkjet

printer and inkjet cartridge technologies.

                                             11
22914744
             Case 6:19-cv-00363 Document 1 Filed 06/11/19 Page 12 of 31



       32.     Lexmark was formed in 1991 when IBM divested a number of its

hardware manufacturing operations, including printer and printer supply operations.

Since that time, Lexmark became a leading developer, manufacturer and supplier of

printing solutions including thermal inkjet printers, and their associated supplies and

services. Lexmark developed and owned most of the technology for its inkjet printers

and associated supplies, and that differentiated Lexmark from a number of its major

competitors.

       33.     Lexmark’s research and development activity focused on, inter alia, inkjet

printers and printer supplies. The process of developing new technology products is

complex and requires innovative designs and engineering that anticipate customer

needs and technological trends. Lexmark’s research and development expenditures

were $375 million in 2009, $423 million in 2008, $401 million in 2007, $371 million in

2006, $336 million in 2005, $312 million in 2004, $266 million in 2003, $247 million in

2002, $246 million in 2001, $217 million in 2000, and $184 million in 1999.

       34.     Lexmark’s intellectual property was one of its major assets, and

ownership of its innovative and proprietary inkjet printer and inkjet cartridge

technology was important to its competitive position. As of April 2013, Lexmark held

approximately 1,500 inkjet patents worldwide. Lexmark was recognized as an industry

leader in inkjet printer and inkjet cartridge technology.

       35.     Upon information and belief, the current estimated industry-wide revenue

for inkjet printer hardware and associated supplies exceeded $20 billion in the United




                                            12
22914744
             Case 6:19-cv-00363 Document 1 Filed 06/11/19 Page 13 of 31



States alone. On information and belief, in 2018, HP’s annual U.S. revenue in the inkjet

printer hardware and associated supplies exceeded $6 billion.

       36.     In its business strategy to transition from a hardware-centric company to

an end-to-end solutions company, Lexmark entered into discussions for the sales of its

hardware-based inkjet-related research and development assets.

       37.     Recognizing the tremendous value of Lexmark’s intellectual property, in

2013, Funai Electric Co. Ltd. (“Funai”) acquired Lexmark’s inkjet technology and assets,

including the patents-in-suit for approximately $100 million.

       38.     Funai assigned to Slingshot all substantial rights, title and interest in the

patents-in-suit.

                           The Invention of the Patents-in-Suit

       39.     Most of the early printers that could be used with personal computers

were noisy impact printers, including dot-matrix and daisy-wheel printers. Both were

introduced in the early 1970s. Dot-matrix printers worked by driving printhead pins

into an ink-infused ribbon to get ink onto the page, and daisy-wheel printers worked by

driving a wheel of pre-formed typewriter-like characters into the ribbon. But beginning

in the mid-1980s, consumer inkjet and laser printers were introduced nearly

simultaneously, and they eventually took over a large percentage of the printer market.

Technology breakthroughs in drop-on-demand inkjet technology, however, made the

devices viable for both home and small office use.

       40.     Further, as a result of continuing technology advances, and starting in the

mid-1990s, inkjet printers caught-up with, and surpassed all other printer types, even

                                              13
22914744
             Case 6:19-cv-00363 Document 1 Filed 06/11/19 Page 14 of 31



laser printers. And because of their lower cost, ever improving resolution and ability to

print in vivid color, this was when color inkjet printers and cartridges became popular

in the market.

       41.     Inkjet printers spray liquid ink onto paper in tiny, precise drops. The ink

is held in replaceable or refillable cartridges, most of which include a printhead with an

array consisting of hundreds or thousands of tiny nozzles arranged close together

through which the ink droplets are sprayed. Some printers have built-in printheads that

are separate from the ink cartridges. The cartridges also include microchips and other

electronic components to control the ink spray, as well as ink containment systems such

as foams, bladders, and springs. Inkjet printers use either thermal technology (e.g., tiny

chambers where ink is heated) or piezoelectric crystals (which vibrate or change shape

when charged) to propel tiny ink droplets onto a page to create the printed text or

images. A printer arm moves the cartridges across the page as the images are drawn.

Software algorithms interpret the computer image the user is trying to print to

determine the color and position of the ink that makes it to the page.

       42.     Typically, the ink in an inkjet printer includes black plus three primary

colors with which all the other printable colors are made through blending. The

primary colors are cyan (blue), magenta (a reddish color) and yellow. Black ink is

usually held in its own cartridge. For some printers, the primary colors are housed in a

single cartridge, while for others, each color has its own separate cartridge.

       43.     As mentioned above, Lexmark entered the inkjet market after being spun-

off from IBM in 1991. Highlights of its technological developments span over many

                                             14
22914744
             Case 6:19-cv-00363 Document 1 Filed 06/11/19 Page 15 of 31



years. Lexmark announced its first inkjet printer, the IBM Color Jetprinter PS 4079, in

1992. In 1993, Lexmark introduced its first inkjet printer with an internally-developed

engine (monochrome printing), the IBM ExecJet III 4076. In 1994, Lexmark announced

its first internally developed inkjet color printer, the ExecJet IIc. In 1997, Lexmark

announced the industry’s first inkjet device capable of printing 1,200 x 1,200 dpi, the

Lexmark 7000 Color Jetprinter. In 1998, Lexmark launched the industry’s first 2-in-1

printer, the Lexmark 5770 Photo Jetprinter, allowing users to edit, print, and store

digital photos without a PC. Lexmark continued to advance inkjet printer technology,

and in 2007, announced that eight of its twelve new Lexmark inkjet printers had

wireless capabilities spanning four-in-one and single-function printer categories.

       44.     As the patents-in-suit demonstrate, Lexmark’s research and development

efforts and investments were pioneering in the industry, covering all aspects of inkjet

printer technology, including printers, printheads, heater chips, substrates, inkjet

containment systems, and ink drop delivery.

                             United States Patent No. 6,137,502

       45.     On October 24, 2000, the United States Patent and Trademark Office

(“USPTO”) duly and legally issued United States Patent No. 6,137,502 (“the ’502

patent”) entitled “Dual droplet size printhead” to inventors Frank Edward Anderson,

John Philip Bolash, Robert Wilson Cornell, and George Keith Parish. A true and correct

copy of the ’502 patent is attached as Exhibit 1.

       46.     The ’502 patent is presumed valid under 35 U.S.C. § 282.

       47.     Slingshot owns all substantial rights, title, and interest in the ’502 patent.

                                              15
22914744
             Case 6:19-cv-00363 Document 1 Filed 06/11/19 Page 16 of 31



       48.     As set forth in the Abstract, the ’502 patent is directed to, among other

things,

       An ink jet print head has first nozzles of a first diameter for ejecting droplets of
       ink having a first mass, and second nozzles of a second diameter for ejecting
       droplets of ink having a second mass. … First and second heater-switch pairs are
       connected in parallel on a substrate of the print head. The first heater-switch
       pairs include first heaters adjacent corresponding first nozzles, and the second
       heater-switch pairs include second heaters adjacent corresponding second
       nozzles. The first and second heaters are composed of electrically resistive
       material occupying first and second heater areas on the substrate. The first
       heater-switch pairs also include first switching devices connected in series with
       the first heaters, with each first switching device developing a first switching
       device voltage drop as a first electrical current flows through. The second heater-
       switch pairs include second switching devices connected in series with the
       second heaters, with each second switching device developing a second
       switching device voltage drop as a second electrical current flows through. The
       first heater area is larger than the second heater area, thus matching heater area
       to nozzle diameter to provide for more efficient transfer of thermal energy to the
       ink…

                             United States Patent No. 6,213,587

       49.     On April 10, 2001, the USPTO duly and legally issued United States Patent

No. 6,213,587 (“the ’587 patent”) entitled “Ink jet printhead having improved

reliability” to inventor Charles S. Whitman. A true and correct copy of the ’587 patent is

attached as Exhibit 2.

       50.     The ’587 patent is presumed valid under 35 U.S.C. § 282.

       51.     Slingshot owns all substantial rights, title and interest in the ’587 patent.

       52.     As set forth in the Abstract, the ’587 patent is directed to, among other

things,

       . . . an inkjet printhead with improved reliability. The printhead comprises a
       transducer, a chamber, and a plate. At least a portion of the transducer is
       arranged within the chamber, and the plate is provided with at least one

                                              16
22914744
             Case 6:19-cv-00363 Document 1 Filed 06/11/19 Page 17 of 31



       aperture capable of cooperating with the chamber to allow ink to be ejected
       therefrom. The plate has a thickness of less than 62 microns and the transducer
       can be selectively energized with a power density less than 2.159 GW/m 2 to
       cause droplets of the ink to be ejected. In one embodiment, the plate is separated
       from the transducer by a distance of less than 28 microns.

                             United States Patent No. 7,014,299

       53.     On March 21, 2006, the USPTO duly and legally issued United States

Patent No. 7,014,299 (“the ’299 patent”) entitled “Inkjet printhead heater chip with

asymmetric ink vias” to inventors George K. Parish and Kristi M. Rowe. A true and

correct copy of the ’299 patent is attached as Exhibit 3.

       54.     The ’299 patent is presumed valid under 35 U.S.C. § 282.

       55.     Slingshot owns all substantial rights, title and interest in the ’299 patent.

       56.     As set forth in the Abstract, the ’299 patent is directed to, among other

things,

       An inkjet printhead heater chip has an ink via asymmetrically arranged in a
       reciprocating direction of inkjet printhead movement. The ink via has two sides
       and a longitudinal extent substantially parallel to a print medium advance
       direction. A column of fluid firing elements exists exclusively along a single side
       of the two sides. The heater chip and ink via each have a centroid and neither
       resides coincidentally with one another. Preferably, the heater chip centroid
       resides externally to a boundary of the ink via. In other aspects, the column of
       fluid firing elements can be a sole column or plural and may be centered in the
       reciprocating direction. The ink via can be a sole via or plural. The heater chip
       can be rectangular and the ink vias can be closer to either the long or short ends
       thereof. Inkjet printers for housing the printheads are also disclosed.

                             United States Patent No. 7,244,015

       57.     On July 17, 2017, the USPTO duly and legally issued United States Patent

No. 7,244,015 (“the ’015 patent”) entitled “Inkjet printhead heater chip with asymmetric




                                              17
22914744
             Case 6:19-cv-00363 Document 1 Filed 06/11/19 Page 18 of 31



ink vias” to inventors George K. Parish and Kristi M. Rowe. A true and correct copy of

the ’015 patent is attached as Exhibit 4.

       58.     The ’015 patent is presumed valid under 35 U.S.C. § 282.

       59.     Slingshot owns all substantial rights, title and interest in the ’015 patent.

       60.     As set forth in the Abstract, the ’015 patent is directed to, among other

things,

       An inkjet printhead heater chip has an ink via asymmetrically arranged in a
       reciprocating direction of inkjet printhead movement. The ink via has two sides
       and a longitudinal extent substantially parallel to a print medium advance
       direction. A column of fluid firing elements exists exclusively along a single side
       of the two sides. The heater chip and ink via each have a centroid and neither
       resides coincidentally with one another. Preferably, the heater chip centroid
       resides externally to a boundary of the ink via. In other aspects, the column of
       fluid firing elements can be a sole column or plural and may be centered in the
       reciprocating direction. The ink via can be a sole via or plural. The heater chip
       can be rectangular and the ink vias can be closer to either the long or short ends
       thereof. Inkjet printers for housing the printheads are also disclosed.

                  HP’s INFRINGEMENT OF THE PATENTS-IN-SUIT

       61.     Defendant has made, used, sold, offered for sale, and continues to make,

use, sell and offer to sell in the United States thermal inkjet printers and thermal inkjet

cartridges that infringe the asserted patents.

       62.     HP’s inkjet cartridges including at least, HP 60, HP 60XL, HP 61, HP 61XL,

HP 62, HP 62XL, HP 63, HP 63 XL, HP 64, HP 64 XL, HP 65, HP 65XL, HP 97, HP 564,

HP 564XL, HP 902, HP 902XL, HP 920XL, HP 931, HP 951, HP 971 HP 932, HP 933, HP

950, HP 950XL, HP 970, HP 970 XL, HP 971 XL, HP 972, and HP 980 (collectively,

“Accused Inkjet Cartridges”) infringe at least one claim of one or more of the asserted

patents.

                                              18
22914744
             Case 6:19-cv-00363 Document 1 Filed 06/11/19 Page 19 of 31



       63.     HP’s inkjet printers including at least, Deskjet 1000, Deskjet 1010, Deskjet

1050, Deskjet 1051, Deskjet 1055, Deskjet 1056, Deskjet 1510, Deskjet 1512, Deskjet 2050,

Deskjet 2510, Deskjet 2512, Deskjet 2514, Deskjet 2540, Deskjet 2541, Deskjet 2542,

Deskjet 2543, Deskjet 2544, Deskjet 3000, Deskjet 3050, Deskjet 3050A, Deskjet 3051A,

Deskjet 3052A, Deskjet 3054, Deskjet 3056A, Deskjet 3510, Deskjet 3511, Deskjet 3512,

Deskjet 3516, HP Photosmart C6250, HP Photosmart 6500, HP OfficeJet 2620, HP

OfficeJet 4630, HP OfficeJet 4632, HP OfficeJet 6600/6700, HP Office Jet Pro 6978, HP

OfficeJet Pro 7720, HP OfficeJet Pro 7730, HP OfficeJet Pro 7740, HP OfficeJet Pro 8600,

HP OfficeJet Pro 6978, HP OfficeJet Pro 8710, HP OfficeJet Pro 8720, HP OfficeJet Pro

8730, HP OfficeJet Pro 8740, HP OfficeJet Pro X, ENVY 4500 e-All-in-One, ENVY 4501,

ENVY 4502, ENVY 4503 e-All-in-One, ENVY 4504 e-All-in-One, ENVY 4505, ENVY

5530 e-All-in-One, ENVY 5531 e-All-in-One, ENVY 5535 e-All-in-One, HP T120 and HP

T520 (collectively, “Accused Inkjet Printers”), infringe at least one claim of one or more

of the asserted patents.

       64.     Heater chips used in HP’s inkjet cartridges including at least, HP WBR

and MZT Heater Chips (collectively, “Accused Heater Chips”), infringe at least one

claim of one or more of the asserted patents.

       65.     The Accused Inkjet Cartridges, Accused Inkjet Printers and Accused

Heater Chips are collectively “Accused Products.”

       66.     Further discovery may reveal additional infringing Accused Products.




                                             19
22914744
             Case 6:19-cv-00363 Document 1 Filed 06/11/19 Page 20 of 31



       67.     Defendant’s acts of infringement have damaged Plaintiff. Plaintiff is

entitled to recover from Defendant the damages Plaintiff incurred and is continuing to

incur as a result of Defendant’s wrongful acts.

                         ACTS GIVING RISE TO THIS ACTION

             Count I – Infringement of United States Patent Number 6,137,502

       68.     Slingshot repeats, realleges, and incorporates by reference, as if fully set

forth here, the allegations of the preceding paragraphs, as set forth above.

       69.     Defendant has infringed and continues to infringe in violation of 35 U.S.C.

§ 271(a) one or more claims of the ’502 patent by making, using, selling, offering for

sale, or importing into the United States products that infringe the ’502 patent. The

accused products that infringe one or more claims of the ’502 patent include, but are not

limited to, HP 60, HP 60 XL, HP 61, HP 61 XL, HP 62, HP 62 XL, HP 63, HP 63 XL, HP

64 XL, HP 64, HP 65, HP 65 XL cartridges and printheads used with HP 564, HP 564 XL,

HP 746, HP A53 cartridges.

       70.     Upon information and belief, each of the above-listed ink cartridges have,

or are used with inkjet printheads that employ high-definition nozzle array (“HDNA”)

architecture or other dual-drop inkjet technology.

       71.     Upon information and belief, HP inkjet printheads having HDNA

architecture or other dual-drop inkjet technology infringe each and every element of

claims 1 and 10 literally or under the doctrine of equivalents of the ’502 patent. Further

discovery may reveal additional infringing products and/or models.




                                              20
22914744
             Case 6:19-cv-00363 Document 1 Filed 06/11/19 Page 21 of 31



       72.     Upon information and belief, the HP 60, HP 60 XL, HP 61, HP 61 XL, HP

62, HP 62 XL, HP 63, HP 63 XL, HP 64 XL, HP 64, HP 65, and HP 65 XL cartridges, and

printheads used with the HP 564, HP 564 XL, HP 746, and HP A53 cartridges infringe

each and every element of claims 1 and 10 literally or under the doctrine of equivalents

of the ’502 patent.

       73.     For example, claim 1 of the ’502 patent covers:

        1. An ink jet print head having a plurality of nozzles through which droplets of
       ink are ejected toward a print medium, the plurality of nozzles including first
       nozzles having a first diameter for ejecting droplets of ink having a first mass,
       and second nozzles having a second diameter for ejecting droplets of ink having
       a second mass, where the first diameter is larger than the second diameter, and
       the first mass is larger than the second mass, the print head comprising:

       a nozzle plate containing the plurality of nozzles;

       a substrate disposed adjacent the nozzle plate;

       first heaters disposed on the substrate adjacent the first nozzles, each of the first
       heaters being associated with a corresponding first nozzle, each of the first
       heaters comprising electrically resistive material and having a first heater
       electrical resistance, each of the first heaters generating heat as a first electrical
       current flows substantially in a first direction through the electrically resistive
       material;

       first switching devices disposed on the substrate adjacent the first heaters, each
       of the first switching devices being connected electrically in series with a
       corresponding first heater, the first switching devices each having a first switch
       electrical resistance;

       second heaters disposed on the substrate adjacent the second nozzles, each of the
       second heaters being associated with a corresponding second nozzle, each of the
       second heaters comprising electrically resistive material and having a second
       heater electrical resistance, each of the second heaters generating heat as a second
       electrical current flows substantially in the first direction through the electrically
       resistive material; and




                                              21
22914744
               Case 6:19-cv-00363 Document 1 Filed 06/11/19 Page 22 of 31



         second switching devices disposed on the substrate adjacent the second heaters,
         each of the second switching devices being connected electrically in series with a
         corresponding second heater, the second switching devices each having a second
         switch electrical resistance,

         wherein the second switch electrical resistance is larger than the first switch
         electrical resistance.

         74.     For example, upon inspection, and information and belief, the printheads

used with HP 564 and HP 564 XL ink cartridges, which are seen in the images below,

meet each and every limitation of claim 1 of the ’502 patent enumerated above.




                  Printhead                           Ink Cartridge and Box

         75.     Upon information and belief, the printheads used with the HP 564 and HP

564 XL cartridges have “a plurality of nozzles through which droplets of ink are ejected

toward a print medium plurality of nozzles including first nozzles having a first

diameter for ejecting droplets of ink having a first mass, and second nozzles having a

second diameter for ejecting droplets of ink having a second mass, where the first

diameter is larger than the second diameter, and the first mass is larger than the second

mass.”




                                              22
22914744
             Case 6:19-cv-00363 Document 1 Filed 06/11/19 Page 23 of 31



       76.     Further, upon information and belief, the printheads used with HP 564

and HP 564 XL cartridges also include (1) ”a nozzle plate containing the plurality of

nozzles;” (2)” a substrate disposed adjacent the nozzle plate;” (3) “first heaters disposed

on the substrate adjacent the first nozzles, each of the first heaters being associated with

a corresponding first nozzle, each of the first heaters comprising electrically resistive

material and having a first heater electrical resistance, each of the first heaters

generating heat as a first electrical current flows substantially in a first direction

through the electrically resistive material;” (4) “first switching devices disposed on the

substrate adjacent the first heaters, each of the first switching devices being connected

electrically in series with a corresponding first heater, the first switching devices each

having a first switch electrical resistance;” (5) second heaters disposed on the substrate

adjacent the second nozzles, each of the second heaters being associated with a

corresponding second nozzle, each of the second heaters comprising electrically

resistive material and having a second heater electrical resistance, each of the second

heaters generating heat as a second electrical current flows substantially in the first

direction through the electrically resistive material; and (6) “second switching devices

disposed on the substrate adjacent the second heaters, each of the second switching

devices being connected electrically in series with a corresponding second heater, the

second switching devices each having a second switch electrical resistance.”

Additionally, “the second switch electrical resistance is larger than the first switch

electrical resistance.”




                                              23
22914744
             Case 6:19-cv-00363 Document 1 Filed 06/11/19 Page 24 of 31



       77.      Accordingly, the printheads used with the HP 564 and HP 564 XL

cartridges infringe each and every element of at least claim 1 of the ’502 patent literally

or under the doctrine of equivalents.

       78.      Defendant’s infringement of the ’502 patent has damaged Plaintiff, and

Plaintiff is entitled to recover from HP the damages it has sustained as a result of

Defendant’s wrongful acts including, but not limited to, a reasonable royalty.

             Count II – Infringement of United States Patent Number 6,213,587

       79.      Slingshot repeats, realleges, and incorporates by reference, as if fully set

forth here, the allegations of the preceding paragraphs, as set forth above.

       80.      Defendant has infringed and continues to infringe in violation of 35 U.S.C.

§ 271(a) one or more claims of the ’587 patent by making, using, selling, offering for

sale, or importing into the United States products that infringe the ’587. The accused

products that infringe one or more claims of the ’587 patent include, but are not limited

to the HP 60, HP 60 XL, HP 61, HP 61 XL, HP 62, HP 62 XL, HP 63, HP 63 XL, HP 64 XL,

HP 64, HP 65, and HP 65 XL ink cartridges.

       81.      Upon information and belief, each of the above-listed ink cartridges have

a nozzle plate with a thickness of less than 62 microns and a power density less than

2.159 GW/m2 to eject ink droplets from the chamber, which means the above listed ink

cartridges infringe each and every element of at least claims 1, 29 and 31 of the ’587

patent. Further discovery may reveal additional infringing products and/or models.

       82.      For example, and without limitation, the HP 60, HP 60 XL, HP 61, HP 61

XL, HP 62, HP 62 XL, HP 63, HP 63 XL, HP 64 XL, HP 64, HP 65, and HP 65 XL ink

                                               24
22914744
             Case 6:19-cv-00363 Document 1 Filed 06/11/19 Page 25 of 31



cartridges infringe each and every element of at least claims 1, 29 and 31, literally or

under the doctrine of equivalents of the ’587 patent.

       83.     Further, the Accused Heater Chips infringe each and every element of at

least claims 1, 29 and 31, literally or under the doctrine of equivalents of the ’587 patent.

       84.     For example, claim 1 of the ’587 patent covers:

       1. An inkjet printhead comprising:

       a) a transducer, at least a portion of which is arranged within a chamber; and

       b) a plate provided with at least one aperture capable of cooperating with the
       chamber to allow ink to be ejected from the chamber,

       wherein the plate has a thickness of less than 62 microns and the transducer is
       capable of being selectively energized with a power density less than 2.159
       GW/m2 to cause droplets of ink to be ejected from the chamber.

       85.     For example, upon inspection, and information and belief, the HP 64 and

HP 64 XL (an image of the HP 64 is seen below), meet each and every limitation of claim

1 of the ’587 patent enumerated above.




                          Top                      Bottom (showing printhead)

       86.     The HP 64 and HP 64 XL inkjet cartridges have inkjet printheads that

include “a transducer, at least a portion of which is arranged within a chamber” and “a


                                             25
22914744
              Case 6:19-cv-00363 Document 1 Filed 06/11/19 Page 26 of 31



plate provided with at least one aperture capable of cooperating with the chamber to

allow ink to be ejected from the chamber.”

       87.      Upon information and belief, the plate of the HP 64 and HP 64 XL inkjet

cartridges “has a thickness of less than 62 microns” and the transducer in the HP 64 and

HP 64 XL ink cartridges “is capable of being selectively energized with a power density

less than 2.159 GW/m2 to cause droplets of ink to be ejected from the chamber.”

Accordingly, the HP 61 and HP 61 XL ink cartridges infringe each and every element of

at least claim 1 of the ’587 patent literally or under the doctrine of equivalents.

       88.      Defendant’s infringement of the ’587 patent has damaged Plaintiff, and

Plaintiff is entitled to recover from HP the damages it has sustained as a result of

Defendant’s wrongful acts including, but not limited to, a reasonable royalty.

             Count III – Infringement of United States Patent Number 7,014,299

       89.      Slingshot repeats, realleges, and incorporates by reference, as if fully set

forth here, the allegations of the preceding paragraphs, as set forth above.

       90.      Defendant has infringed and continues to infringe in violation of 35 U.S.C.

§ 271(a) one or more claims of the ’299 patent by making, using, selling, offering for

sale, or importing into the United States products that infringe the ’299 patent. The

accused products that infringe one or more claims of the ’299 patent include, but are not

limited to, tri-color ink cartridges identified as HP 60, HP 60 XL, HP 61, HP 61 XL, HP

62, HP 62 XL, HP 63, HP 63 XL, HP 64 XL, HP 64, HP 65, and HP 65 XL ink cartridges.

       91.      Upon information and belief, each of the above-listed ink cartridges have

the same tri-color heater chip, which means the above-listed ink cartridges infringe each

                                               26
22914744
             Case 6:19-cv-00363 Document 1 Filed 06/11/19 Page 27 of 31



and every element of at least claim 1 of the ’299 patent literally or under the doctrine of

equivalents. Further discovery may reveal additional infringing products and/or

models.

       92.     For example, claim 1 of the ’299 patent covers:

       1. An inkjet printhead, comprising:

       a substantially rectangular heater chip having two long and short ends and three
       substantially parallel ink vias; and

       a chip centroid existing between a boundary of a middle ink via of said three
       substantially parallel ink vias and a middle column of fluid firing elements
       corresponding to said middle ink via.

       93.     For example, upon inspection, and information and belief, the HP 64 and

64XL inkjet cartridges (an image of the HP 64 is seen below), meet each and every

limitation of claim 1 of the ’299 patent enumerated above.




                          Top                     Bottom (showing printhead)

       94.     Upon information and belief, the HP 64 and 64 XL inkjet cartridges have

inkjet printheads that include “a substantially rectangular heater chip having two long

and short ends and three substantially parallel ink vias” and “a chip centroid existing

between a boundary of a middle ink via of said three substantially parallel ink vias and


                                             27
22914744
              Case 6:19-cv-00363 Document 1 Filed 06/11/19 Page 28 of 31



a middle column of fluid firing elements corresponding to said middle ink via.”

Accordingly, the HP 64 and HP 64 XL ink cartridges infringe each and every element of

at least claim 1 of the ’299 patent literally or under the doctrine of equivalents.

       95.      Defendant’s infringement of the ’299 patent has damaged Plaintiff and

Plaintiff is entitled to recover from HP the damages it has sustained as a result of

Defendant’s wrongful acts including, but not limited to a reasonable royalty.

             Count IV – Infringement of United States Patent Number 7,244,015

       96.      Slingshot repeats, realleges, and incorporates by reference, as if fully set

forth here, the allegations of the preceding paragraphs, as set forth above.

       97.      Defendant has infringed and continues to infringe in violation of 35 U.S.C.

§ 271(a) one or more claims of the ’015 patent by making, using, selling, offering for

sale, or importing into the United States products that infringe the ’015 patent. The

accused products that infringe one or more claims of the ’015 patent include, but are not

limited to, HP 60, HP 60 XL, HP 61, HP 61 XL, HP 62, HP 62 XL, HP 63, HP 63 XL, HP

64 XL, HP 64, HP 65, and HP 65 XL ink cartridges.

       98.      Upon information and belief, each of the above-listed ink cartridges have

the same tri-color heater chip, which means the above-listed ink cartridges infringe each

and every element of at least claims 1 of the ’015 patent literally or under the doctrine of

equivalents. Further discovery may reveal additional infringing products and/or

models.

       99.      For example, claim 1 of the ’015 patent covers:

       1. An inkjet printhead, comprising:

                                               28
22914744
              Case 6:19-cv-00363 Document 1 Filed 06/11/19 Page 29 of 31



       a substantially rectangular heater chip having two long and short ends and at
       least three substantially parallel ink vias, said at least three substantially parallel
       ink vias being disposed closer to one of said two short ends.

       100.     For example, upon inspection, and information and belief, the HP 64 and

64 XL inkjet cartridges (an image of the HP 64 is seen below), meet each and every

limitation of claim 1 of the ’015 patent enumerated above.




                           Top                     Bottom (showing printhead)

       101.     Upon information and belief, the HP 64 and 64 XL inkjet cartridges have

inkjet printheads that include “a substantially rectangular heater chip having two long

and short ends and at least three substantially parallel ink vias, said at least three

substantially parallel ink vias being disposed closer to one of said two short ends.”

Accordingly, the HP 64 and HP 64 XL inkjet cartridges infringe each and every element

of at least claim 1 of the ’015 patent literally or under the doctrine of equivalents.

       102.     Defendant’s infringement of the ’015 patent has damaged Plaintiff, and

Plaintiff is entitled to recover from HP the damages it has sustained as a result of

Defendant’s wrongful acts including, but not limited to a reasonable royalty.




                                              29
22914744
             Case 6:19-cv-00363 Document 1 Filed 06/11/19 Page 30 of 31



                                  PRAYER FOR RELIEF

        Plaintiff respectfully requests this Court to enter the following legal and

equitable relief in Plaintiff’s favor and against Defendant as a result of Defendant’s

infringing conduct:

        a.     A judgment that Defendant has directly infringed, either literally or under

the doctrine of equivalents, one or more claims of the asserted patents;

        b.     A judgment that awards Plaintiff all appropriate damages under 35 U.S.C.

§ 284 for Defendant’s past infringement, and any continuing or future infringement of

the asserted patents, including pre- or post-judgment interest, costs, and disbursements

as justified under 35 U.S.C. § 284.

        c.     Declare this case exceptional and award Slingshot its reasonable attorneys’

fees as the prevailing party as provided by 35 U.S.C. § 285.

        d.     Such other and further relief as the Court deems just and proper.

                                       Jury Demand

        Plaintiff, pursuant to Federal Rule of Civil Procedure 38(b), demands a trial by

jury.




                                             30
22914744
           Case 6:19-cv-00363 Document 1 Filed 06/11/19 Page 31 of 31



Dated: June 11, 2019                 Respectfully submitted,


                                     /s/Raymond W. Mort, III
                                     Raymond W. Mort, III
                                     Texas State Bar No. 00791308
                                     raymort@austinlaw.com

                                     THE MORT LAW FIRM, PLLC
                                     100 Congress Avenue, Suite 2000
                                     Austin, Texas 78701
                                     Tel/Fax: 512-865-7950

                                     Of Counsel:
                                     Ronald M. Daignault (pro hac vice to be filed)
                                     Chandran B. Iyer (pro hac vice to be filed)
                                     Michael A. Siem (pro hac vice to be filed
                                     rdaignault@goldbergsegalla.com
                                     ciyer@goldbergsegalla.com
                                     msiem@ goldbergsegalla.com
                                     GOLDBERG SEGALLA LLP
                                     711 Third Avenue, Suite 1900
                                     New York, New York 10017
                                     Telephone: (646) 292-8700

                                     Richard Juang (pro hac vice to be filed)
                                     rjuang@goldbergsegalla.com
                                     GOLDBERG SEGALLA LLP
                                     8000 Maryland Avenue, Suite 640
                                     St. Louis, Missouri 63105
                                     Telephone: (314) 446-3367

                                     Attorneys for Plaintiff




                                       31
22914744
